 Case 2:19-cr-00877-CCC Document 149 Filed 11/05/20 Page 1 of 1 PageID: 2659




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                              MINUTES OF PROCEEDINGS

NEWARK
                                                           Date: November 5, 2020

JUDGE: HON. CLAIRE C. CECCHI

COURT REPORTER: WALTER PERELLI

DEPUTY CLERK: JACQUIE LAMBIASE
                                                         Docket No. 19-CR-877 (CCC)-03

Title of Case: U.S.A. v. JOBADIAH SINCLAIR WEEKS

Appearances: Anthony Torntore & Jamie Hoxie, AUSAs, for the Government
             Simon Gaugush & Michael Yaeger, Esq. for Defendant

Nature of Proceedings:        Plea to an Information & Indictment Via Zoom

Video

Ordered defendant sworn.
Defendant consents to plea to be held via videoconference, placed on the record
COVID 19 Order filed.
Defendant advised of his/her rights.
Defendant advised of his/her rights, charges and penalties
Counsel waives formal reading of the Information
Waiver of indictment filed.
INFORMATION filed.
PLEA: GUILTY to all Counts of the Information.
Plea agreement filed.
Rule 11 documents filed.
Ordered sentence date March 17, 2021 at 10:00 AM.
Ordered defendant remanded.


Time Commenced        9:00 a.m.                       Time Adjourned      10:00 a.m.      .




                                                                   Jacquie Lambiase .
                                                             Jacquie Lambiase, Deputy Clerk
